Citation Nr: 1603509	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO. 06-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and as due to herbicide exposure.

(The issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD), entitlement to an effective date prior to July 3, 2012 for the grant of service connection for CAD, and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) are discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Veteran represented by:	Donald A. Donati, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board most recently remanded the issue on appeal for additional development in June 2012. The directives having been substantially complied with, the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board also granted service connection for papillary renal cell carcinoma in June 2012. As that constituted a full grant of the benefits sought on appeal, that issue is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2010. A transcript of the hearing is associated with the electronic claims files. 

In December 2015, the Veteran submitted a properly executed power of attorney form naming Donald A. Donati, esq. his representative, with no limitations on the scope of the representation. The title page has been updated accordingly. The Board further notes that in November 2015 the Veteran submitted a claim for service connection for gastroesophageal reflux disease (GERD), bilateral lower extremity neuropathy and glaucoma, and an increased rating for his PTSD. However, in December 2015 correspondence he indicated he wished to withdraw these claims, which was confirmed in December 2015 VA correspondence. As such, the issues will not be referred for adjudication.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Hypertension has been shown to have been caused or aggravated by the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to PTSD have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In this case, the Veteran has a current diagnosis of hypertension and is service-connected for PTSD. See May 2015 VA Heart Examination (noting a diagnosis of hypertension); August 2008 Rating Decision (granted service connection for PTSD at 30 percent). In May 2015, a VA medical opinion was obtained to address, in part, whether the Veteran's hypertension was caused or aggravated by his PTSD. In the opinion, the examiner stated it was at least as likely as not that the Veteran's hypertension was related to his PTSD, as there is extensive medical literature reporting a relationship between PTSD and the development of hypertension. There is no evidence that the examiner was not competent or credible, and as the opinion is supported by a review of medical literature the Board finds it is entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As the Veteran has a current diagnosis of hypertension, is service connected for PTSD, and there is a competent and credible medical opinion linking the two conditions, the Board finds that service connection for hypertension as secondary to PTSD is warranted. 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for hypertension as secondary to PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


